          Case 2:20-cv-02551-EFB Document 15 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     RUFUS McNEELY,                                          Case No. 2:20-cv-02551 EFB
12
                                               Plaintiff, [PROPOSED] ORDER GRANTING
13                                                        DEFENDANT’S REQUEST FOR
                     v.                                   EXTENSION OF TIME TO FILE
14                                                        DISPOSITIVE MOTION
15   E. REYES,
16                                          Defendant.
17

18          Defendant E. Reyes has moved for a seventy-five-day extension of time, through May 29,

19   2021, to file and serve a dispositive motion concerning Plaintiff’s complaint. The Court has read

20   and considered Defendant’s motion to change time and the accompanying declaration of counsel

21   and, good cause appearing, Defendant’s requested extension of time is GRANTED. The time in

22   which Defendant may file a dispositive motion is extended through May 29, 2021.

23          Plaintiff’s opposition to Defendant’s dispositive motion shall be filed with the Court and

24   served on Defendant no later than thirty days from the date Defendant’s motion is filed.

25   //

26   //

27

28
                                                         1
                      [Proposed] Order Granting Def.’s Mot. Change Time File Dispositive Mot. (2:20-cv-02551 EFB)
        Case 2:20-cv-02551-EFB Document 15 Filed 03/17/21 Page 2 of 2


 1         Defendant’s reply brief shall be filed no later than fifteen days after Plaintiff’s opposition is
 2   filed on the Court’s electronic filing system. The motion shall be deemed submitted as of the date
 3   the reply brief is due. No hearing will be held on the motion unless the Court so orders at a later
 4   date. The Clerk is directed to terminate ECF No. 14.
 5         IT IS SO ORDERED.
 6   Dated: March 17, 2021.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
                     [Proposed] Order Granting Def.’s Mot. Change Time File Dispositive Mot. (2:20-cv-02551 EFB)
